UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6902



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRONE LEE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Virginia, at Richmond. Robert R. Merhige, Jr., Senior District
Judge. (CR-89-53-R)


Submitted:    June 19, 1997                 Decided:   July 2, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Lee, Appellant Pro Se. N. George Metcalf, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for modification of his term of imprisonment. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Lee, No. CR-89-53-R (E.D. Va. May 24,
1996). We grant Appellant's motion to amend his informal brief. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2